 



EXHIBIT 10.22
EXECUTION VERSION
AMENDMENT NO. 9 dated as of April 2, 2007 to the Amended and Restated Credit,
Security, Guaranty and Pledge Agreement dated as of December 15, 2003 among
Lions Gate Entertainment Corp. and Lions Gate Entertainment Inc. (together, the
“Borrowers”), the Guarantors named therein, the Lenders referred to therein,
JPMorgan Chase Bank, National Association (formerly known as JPMorgan Chase
Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
“Agent”), JPMorgan Chase Bank, National Association Toronto Branch (formerly
known as JPMorgan Chase Bank, Toronto Branch) as Canadian Agent, Bank of
America, N.A. (as successor by merger to Fleet National Bank) , as
Co-Syndication Agent and BNP Paribas, as Co-Syndication Agent (as the same may
be amended, supplemented or otherwise modified, the “Credit Agreement”).
INTRODUCTORY STATEMENT
     The Lenders have made available to the Borrowers a credit facility pursuant
to the terms of the Credit Agreement.
     The Lenders and the Agent have agreed to amend the Credit Agreement, all on
the terms and subject to the conditions herein set forth.
     Therefore, the parties hereto hereby agree as follows:
     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.
     Section 2. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as of December 31, 2006 as follows:
     (A) Article 1 of the Credit Agreement is hereby amended to insert the
following definitions in their appropriate alphabetical sequence:

 



--------------------------------------------------------------------------------



 



     “‘LGFF Slate Transaction’ shall mean the transactions involving the entity
to be created under the name LG Film Finance I, LLC (“FilmCo”), or such other
name as the Borrowers shall advise the Administrative Agent, on substantially
the terms set forth in that certain December 2006 Confidential Information
Memorandum issued by Goldman Sachs Credit Partners L.P. (the “Goldman
Confidential Information Memorandum”).”
     “*****”
     “*****”
     (B) Article 1 is hereby further amended by replacing the definitions of
“Fractional Aircraft Interest” and “Unrestricted Subsidiary” contained therein
in their entirety with the following, respectively:
“‘Fractional Aircraft Interest’ shall mean a fractional interest in an executive
jet aircraft and/or a single purpose trust formed solely to hold such interest
with an acquisition cost for such aircraft or such trust which may not exceed
US$5,000,000.”
“‘Unrestricted Subsidiary’ shall mean each Subsidiary of LGEC listed in
Schedule 3.7(d) and any other Subsidiary of LGEC which is (i) acquired without
the use of any of the proceeds from either the Term Loans or the Revolving
Credit Loans or the issuance of any other Indebtedness and (ii) designated by
the Borrowers as an Unrestricted Subsidiary in a written notice to the
Administrative Agent; provided, however, that (A) after giving effect to such
designation, no Default or Event of Default shall be continuing at the time of
such designation or on a pro forma basis as of the most recent date for which a
compliance certificate has been delivered pursuant to Section 5.1(a) hereof and
(B) the Borrowers may elect that any Unrestricted Subsidiary no longer remain an
Unrestricted Subsidiary by providing written notice thereof to the
Administrative Agent along with an Instrument of Assumption and Joinder executed
by such former Unrestricted Subsidiary, appropriate UCC-1 financing statements,
certificates representing all Pledged Securities owned by such former
Unrestricted Subsidiary together with an undated stock power executed in blank,
corporate documents to the extent set forth in Section 4.1(a) and, upon request,
written opinions of counsel (which may be an employee of, or counsel for, a
Credit Party) in form and substance reasonably satisfactory to the
Administrative Agent; provided, further, that after giving effect to such
election, no Default or Event of Default shall be continuing at the time of such
election or on a pro forma basis as of the most recent date for which a
compliance certificate has been delivered pursuant to Section 5.1(a) hereof.
     (C) Section 6.1(c) of the Credit Agreement is hereby amended by replacing
“US$2,500,000” with “US$5,000,000”.

2



--------------------------------------------------------------------------------



 



     (D) Section 6.2 of the Credit Agreement is hereby amended by (i) replacing
“US$2,500,000” with “US$5,000,000” in subsection (d) and (ii) removing “and” at
the end of subsection (u), redesignating the existing subsection “(v)” as
subsection “(y)” and inserting the following directly before such subsection
(y):
          “(v) *****
          (w) Liens granted by Lions Gate Films Inc. to secure its payment and
performance obligations to FilmCo in connection with the LGFF Slate Transaction;
provided, however, that FilmCo has entered into an intercreditor agreement with
the Administrative Agent reasonably satisfactory to the Administrative Agent in
all respects;
          (x) Liens to secure payment and performance obligations of a Credit
Party in connection with a revenue participation purchase agreement or similar
arrangement for third-party investments in Product produced, acquired or
distributed by such Credit Party; provided, however, that (A) each such revenue
participation or other investment arrangement is on terms satisfactory to the
Administrative Agent and (B) each such investment has entered into an
intercreditor agreement with the Administrative Agent reasonably satisfactory to
the Administrative Agent in all respects;”
     (E) Section 6.3 of the Credit Agreement is hereby amended by removing “and”
before clause (x) and inserting, immediately following clause (x), clause (xi):
          “(xi) Guarantees of the obligations of Special Purpose Producers under
collective bargaining agreements with guilds and/or unions relating to the
provision of services related to the production of items of Product.”
     (F) Clauses (xv), (xvii) and (xviii) of Section 6.4 of the Credit Agreement
are hereby amended in their entirety to read as follows:
          “(xv) after January 1, 2007, other Investments not to exceed
US$3,000,000 in the aggregate outstanding at any one time;
          (xvii) after January 1, 2007, Investments in an amount not to exceed
US$15,000,000 in the aggregate outstanding at any one time made by issuing new
capital stock or by using the proceeds of such newly issued capital stock;
          (xviii) Investments in connection with acquisitions permitted under
Section 6.7(b) hereof;”
     (G) Section 6.4 of the Credit Agreement is further amended by deleting the
word “and” immediately before clause (xxi) and inserting, immediately following
clause (xxi), clauses (xxii), (xxiii), (xxiv) and (xxv) as follows:

3



--------------------------------------------------------------------------------



 



          “(xxii) the acquisition of the Fractional Aircraft Interest;
          (xxiii) the acquisition of membership interests in FilmCo pursuant to
the LGFF Slate Transaction;
          (xxiv) *****; and
          (xxv) *****”
     (H) Section 6.7(a) of the Credit Agreement is hereby amended by deleting
the word “and” immediately before clause (vii) and inserting, immediately
following clause (vii), clauses (viii), (ix) and (x) as follows:
          “(viii) the sale of Product to FilmCo as part of the LGFF Slate
Transaction, (ix) the sale of membership interests in FilmCo to LGEI and Pride
Pictures LLC as part of the LGFF Slate Transaction, and (x) *****.”
     (I) Section 6.7(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:
          “(b) After January 1, 2007, purchase or otherwise acquire any film or
television library or all or substantially all of the stock or assets of any
Person (each such purchase or acquisition, an “Acquisition”), other than
Acquisitions in an amount not to exceed US$100,000,000 in the aggregate,
provided that, such acquisitions (w) are within the scope of permitted business
activities set forth in Section 6.13 hereof, (x) are in Subsidiaries that are
100% controlled by one or more Credit Party; provided, however, that up to 20%
of the equity interest in any such entity may be retained by previous investors,
(y) no Default or Event of Default shall be continuing after giving effect on a
pro forma basis to any such acquisition as demonstrated by a certificate from an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent and attaching supporting schedules demonstrating in
reasonable detail such compliance and (z) such newly acquired Subsidiary becomes
a Guarantor hereunder in accordance with Section 6.32 hereof; provided, however,
that such Subsidiary need not become a Guarantor if such Subsidiary is or will
be acquired without the use of any of the proceeds from the Loans or any other
Indebtedness and is designated as an Unrestricted Subsidiary in accordance with
the definition thereof.”

  (J)   Section 6.12 of the Credit Agreement is hereby amended by inserting
“(i)” after the word “than” in the fourth line thereof and inserting the
following clauses (ii) and (iii) after “Artisan”:

4



--------------------------------------------------------------------------------



 



          “(ii) the transactions contemplated by the LGFF Slate Transaction, and
(iii) *****”
     (K) Section 6.15 of the Credit Agreement is hereby amended in its entirety
to read as follows:
          “Overhead Expense. Permit the sum of all aggregate allocated and
unallocated overhead expenses (other than all charges related to any stock
appreciation rights and other variable stock option or award plans issued by the
Borrowers) of LGEC and its Consolidated Subsidiaries in any fiscal year to
exceed US$90,000,000 for the fiscal year ending March 31, 2007, and thereafter,
110% of the maximum amount permitted for the immediately preceding fiscal year;”
     (L) Section 6.25 of the Credit Agreement is hereby amended by replacing the
provision contained therein in its entirety with the phrase “Intentionally
Omitted.”.
     (M) Section 12.1(b)(viii) is hereby amended by inserting the words
“Section 6.2(v) and Section 6.2(x)” immediately after the words
“Section 6.2(f)”.
     (N) Schedule 3.7(d) of the Credit Agreement is hereby amended by adding the
following Unrestricted Subsidiaries to the appropriate section of
Schedule 3.7(d): LG Film Finance I, LLC (or such other entity established as
“FilmCo” in connection with the LGFF Transaction).
     (O) The Credit Agreement is further amended by adding a new Schedule 1.6 in
the form attached to this Amendment.
     Section 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of all of the following conditions precedent:
     (A) the receipt by the Agent of counterparts of this Amendment which, when
taken together, bear the signatures of the Borrowers, each Guarantor, the Agent
and all Lenders;
     (B) the receipt by the Administrative Agent of all fees as set forth in
Section 5 of this Amendment;
     (C) the payment of all fees and expenses (including, without limitation,
fees and disbursements of counsel and consultants retained by the Agent) due and
payable by any Credit Party to the Agent and/or the Lenders; and
     (D) all legal matters incident to this Amendment shall be satisfactory to
Morgan, Lewis & Bockius LLP, counsel for the Agent.
     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:
     (A) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the

5



--------------------------------------------------------------------------------



 



date hereof as if such representations and warranties had been made on and as of
the date hereof (except to the extent that any such representations and
warranties specifically relate to an earlier date);
     (B) after giving effect to this Amendment, no Event of Default or Default
will have occurred and be continuing on and as of the date hereof.
     Section 5. Fees. The Borrowers agree to pay the Administrative Agent for
the account of each of the Lenders who executes this Agreement by the close of
business on April 12, 2007, a fee equal to 0.125% of the aggregate Commitment of
each such Lender under the Credit Agreement.
     Section 6. Lender Authorization. The Lenders hereby authorize and direct
the Administrative Agent to enter into an intercreditor agreement with FilmCo
and certain Credit Parties in connection with the LGFF Slate Transaction
substantially in the form attached hereto as Exhibit Q.
     Section 7. Further Assurances. At any time and from time to time, upon the
Agent’s request and at the sole expense of the Credit Parties, each Credit Party
will promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent reasonably deems necessary
to effect the purposes of this Amendment.
     Section 8. Fundamental Documents. This Amendment is designated a
Fundamental Document by the Agent.
     Section 9. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.
     Section 10. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 11. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.
     Section 12. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, but not limited to, the reasonable fees and
disbursements of counsel for the Agent.
     Section 13. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

6



--------------------------------------------------------------------------------



 



[Signature Pages to Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above:

              BORROWERS (in their capacities both as
Borrowers and as Guarantors):

LIONS GATE ENTERTAINMENT CORP.
      By:   /s/ WAYNE LEVIN         Name:   Wayne Levin        Title:   General
Counsel & EVP        LIONS GATE ENTERTAINMENT INC.
      By:   /s/ WAYNE LEVIN         Name:   Wayne Levin        Title:   General
Counsel                    Executed as a Deed by
REDBUS FILM DISTRIBUTION
LIMITED by
  )
)
)
  /s/ STEVE BEEKS       Steve Beeks      (Director) and              /s/ WAYNE
LEVIN       Wayne Levin      (Director/Secretary)        GUARANTORS:

3 WISE GUYS PRODUCTIONS INC.
AM PSYCHO PRODUCTIONS, INC.
ATTRACTION PRODUCTIONS LLC
BLUE PRODUCTIONS INC.
CINEPIX ANIMATION INC./ANIMATION
     CINEPIX INC.
CINEPIX FILMS INC./FILMS CINEPIX INC.
CONFIDENCE PRODUCTIONS, INC.
CUT PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.

8



--------------------------------------------------------------------------------



 



            DEVILS REJECTS, INC.
FINAL CUT PRODUCTIONS CORP.
FIVE DAYS PRODUCTIONS CORP.
FRAILTY PRODUCTIONS, INC.
GC FILMS, INC.
HIGH CONCEPT PRODUCTIONS INC.
HYPERCUBE PRODUCTIONS CORP.
KING OF THE WORLD PRODUCTIONS LLC
LC PRODUCTIONS CORP.
LG PICTURES INC.
LIONS GATE FILMS CORP.
LIONS GATE FILMS DEVELOPMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS PRODUCTIONS
     CORP./PRODUCTIONS FILMS
     LIONS GATE S.A.R.F.
LIONS GATE MUSIC CORP.
LIONS GATE RECORDS, INC.
LIONS GATE STUDIO MANAGEMENT LTD.
LIONS GATE TELEVISION
     DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LUCKY 7 PRODUCTIONS CORP.
MOTHER PRODUCTIONS CORP.
NGC FILMS, INC.
PLANETARY PRODUCTIONS, LLC
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
SCARLETT, LLC
TERRESTRIAL PRODUCTIONS CORP.
WEEDS PRODUCTIONS INC.
WILDFIRE PRODUCTIONS INC.
WRITERS ON THE WAVE
3F SERVICES, INC.
ALL ABOUT US PRODUCTIONS INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN MUSIC INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
ARTISAN TELEVISION INC.
BD OPTICAL MEDIA, INC.
BL DISTRIBUTION CORP.
CAVE PRODUCTIONS, INC.

9



--------------------------------------------------------------------------------



 



              DJM SERVICES, INC.
DRESDEN FILES PRODUCTIONS I CORP.
EMPLOYEE PRODUCTIONS, INC.
FHCL, LLC
FILM HOLDINGS CO.
FUSION PRODUCTIONS, INC.
HIDDEN PALMS PRODUCTIONS, INC.
INVISIBLE CASTING INC.
LANDSCAPE ENTERTAINMENT CORP.
LG HORROR CHANNEL HOLDINGS, LLC
LOVESPRING PRODUCTIONS INC.
MOTEL MAN PRODUCTIONS INC.
PALM SPRINGS PRODUCTIONS INC.
POST PRODUCTION, INC.
PUNISHER PRODUCTIONS, INC.
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
TOUCH PRODUCTIONS CORP.
VESTRON INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.
      By:   /s/ WAYNE LEVIN         Name:   Wayne Levin        Title:   General
Counsel        BLAIR WITCH FILM PARTNERS LTD.     By:   Artisan Filmed
Productions Inc.       Its:  General Partner              By:   /s/ WAYNE LEVIN
        Name:   Wayne Levin        Title:   General Counsel        Executed as a
Deed by
REDBUS PICTURES LIMITED by
  )
)
    /s/ STEVE BEEKS       Steve Beeks      (Director) and              /s/ WAYNE
LEVIN       Wayne Levin      (Director/Secretary)   

10



--------------------------------------------------------------------------------



 



              (Director/Secretary)

Executed as a Deed by
REDBUS HOME ENTERTAINMENT
LIMITED by
 
)
)
)    /s/ STEVE BEEKS       Steve Beeks      (Director) and              /s/
WAYNE LEVIN       Wayne Levin      (Director/Secretary)        LENDERS:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (formerly known as JPMorgan Chase
Bank), individually and as Administrative Agent
      By:   /s/ CHRISTA THOMAS         Name:   Christa Thomas        Title:  
Managing Director       Address:   131 South Dearborn Street, 6th Floor
Chicago, Illinois 60603-5506       Attention:  Stephen C. Price     Facsimile:  
(312) 325-3239 

11



--------------------------------------------------------------------------------



 



            BANK LEUMI USA
      By:   /s/ JACQUES V. DELVOYE         Name:   Jacques V. Delvoye       
Title:   First Vice President         Address:   8383 Wilshire Blvd., #400
Beverly Hills, CA 90211        Attention:          Facsimile:   (323) 966-4250  
    BNP PARIBAS
      By:   /s/ FREDERIQUE MERHAUT         Name:   Frederique Merhaut       
Title:   Managing Director         Address:           Attention:         
Facsimile:                 By:   /s/ CHARLES C. JOU         Name:   Charles C.
Jou        Title:   Vice President        Address:           Attention:         
Facsimile:           CITY NATIONAL BANK
      By:   /s/ NORMAN E. STARR         Name:   Norman E. Starr        Title:  
Senior Vice President        Address:           Attention:          Facsimile:  
   

12



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A. (as successor by merger to
Fleet National Bank)
      By:   /s/ DANIEL M. TIMMONS         Name:   Daniel M. Timmons       
Title:   Vice President        Address:           Attention:         
Facsimile:           ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ DAVID A. ACOSTA         Name:   David A. Acosta        Title:  
First Vice President        Address:           Attention:          Facsimile:  
              By:   /s/ MICHAEL PAUL         Name:   Michael Paul       
Title:   Assistant Vice President        Address:           Attention:         
Facsimile:           MANUFACTURERS BANK
      By:   /s/ MAUREEN KELLY         Name:   Maureen Kelly        Title:   Vice
President        Address:   515 S. Figueroa St.
Los Angeles, CA 90071       Attention:          Facsimile:      

13



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ JOAN F. STIGLIANO         Name:   Joan F. Stigliano       
Title:   Senior Vice President         Address:           Attention:         
Facsimile:           SOCIETE GENERALE
      By:   /s/ ELAINE KHALIL         Name:   Elaine Khalil        Title:  
Managing Director        Address:   1221 Avenue of the Americas,
New York, NY 10020        Attention:  Elaine Khalil        Facsimile:   (212)
278-6146        THE LEWIS HORWITZ ORGANIZATION, a division of
Imperial Capital Bank
      By:   /s/ DAVE HUTH         Name:   Dave Huth        Title:   Vice
President         Address:   1840 Century Park East,
Los Angeles, CA 90067        Attention:  D. Huth       Facsimile:          
UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ LAWRENCE ENDO         Name:   Lawrence Endo        Title:  
Assistant Vice President         Address:   445 S. Figueroa St. 16th Floor
Los Angeles, CA 90071       Attention:  Lawrence Endo       Facsimile:   (213)
236-5747   

14



--------------------------------------------------------------------------------



 



            WESTLB AG (formerly Westdeutsche Landesbank
Girozentrale), NEW YORK BRANCH
      By:   /s/ SALVATORE BATTINELLI         Name:   Salvatore Battinelli       
Title:   Managing Director         Address:           Attention:         
Facsimile:                 By:   /s/ LOREN GERSON         Name:   Loren Gerson 
      Title:   Associate Director         Address:           Attention:         
Facsimile:           THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ ALASTAIR TYLER         Name:   Alastair Tyler        Title:  
Authorized Signatory         Address:   135 Bishopsgate, London       
Attention:          Facsimile:           GRAYSON & CO.     By  Boston Management
and Research
as Investment Advisor
      By:   /s/ MICHAEL B. BOTTHOF         Name:   Michael B. Botthof       
Title:   Vice President         Address:           Attention:         
Facsimile:        

15